UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-21377 ROFIN-SINAR TECHNOLOGIES INC. (Exact name of Registrant as specified in its charter) Delaware 38-3306461 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 40984 Concept Drive, Plymouth, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(734) 455-5400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, par value $0.01 per Share Rights Associated with common stock, par value $0.01 per Share The NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of theSecuritiesAct.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 orSection15(d) of the Act.YesoNox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or anyamendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant based upon the closing price of the common stock on March 31, 2011 (the last business day of the most recently completed second fiscal quarter) as reported by the NASDAQ Global Select Market was approximately $1,112,476,381.For the purposes hereof, “affiliates” include all executive officers and directors of the registrant. 28,502,759 shares of the registrant’s common stock, par value $0.01 per share, were outstanding as of November 28, 2011. Certain sections of the Company’s Proxy Statement to be filed in connection with the Company’s 2012 Annual Meeting of Stockholders to be held in March 2012 are incorporated by reference herein at Part III, Items 10-14. 2 ROFIN-SINAR TECHNOLOGIES INC. TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 25 ITEM 1B. UNRESOLVED STAFF COMMENTS 31 ITEM 2. PROPERTIES 32 ITEM 3. LEGAL PROCEEDINGS 33 ITEM 4. REMOVED AND RESERVED 33 PART II ITEM 5. MARKET PRICE FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 34 ITEM 6. SELECTED FINANCIAL DATA 36 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 37 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 47 ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 48 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 48 ITEM 9A. CONTROLS AND PROCEDURES 48 ITEM 9B. OTHER INFORMATION 49 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 49 ITEM 11. EXECUTIVE COMPENSATION 49 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 50 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 50 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 51 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 52 3 PART I Cautionary Note Regarding Forward-Looking Statements Certain statements in this Annual Report on Form 10-K constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).Forward-looking statements include all statements that do not relate solely to historical or current facts, and can be identified by the use of words such as “may”, “believe”, “will”, “expect”, “project”, “anticipate”, “estimate”, “plan” or “continue”.These forward-looking statements are based on the current plans and expectations of our management and are subject to a number of uncertainties and risks that could significantly affect our current plans and expectations, as well as future results of operations and financial condition. These factors include (among others): ● downturns in the machine tool, automotive, semiconductor, electronics, and photovoltaic industries which may have, in the future, a material adverse effect on sales and profitability of the Company; ● the ability of the Company’s OEM-customers to incorporate its laser products into their systems; ● the impact of exchange rate fluctuations, which may be significant because a substantial portion of the Company’s operations is located overseas; ● the level of competition and the ability of the Company to compete in the markets for its products; ● the Company’s ability to develop new and enhanced products to meet market demand or to adequately utilize its existing technology; ● third party infringement of the Company’s proprietary technology or third party claims against the Company for the infringement or misappropriation of their proprietary rights; ● competing technologies that are similar to or that serve the same uses as the Company’s technology; ● the scope of patent protection that the Company is able to obtain or maintain; ● the Company’s ability to efficiently manage the risks associated with its international operations; and ● the other risks described under “ITEM 1A - Risk Factors”. In making these forward-looking statements, we claim the protection of the safe-harbor for forward-looking statements contained in the Reform Act.We do not assume any obligation to update these forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors affecting such forward-looking statements. ITEM 1. BUSINESS COMPANY OVERVIEW AND HISTORY Rofin-Sinar Technologies Inc. was incorporated in 1996 under the laws of the State of Delaware and is a NASDAQ-listed Company. We are a leader in the design, development, engineering, manufacturing and marketing of laser-based products, primarily used for cutting, welding and marking a wide range of materials. In this report, the terms “Company”, “Rofin”, “RSTI”, “we”, “us”, and “our” mean Rofin-Sinar Technologies Inc., and all entities included in our consolidated financial statements. Lasers are a non-contact technology for material processing, which have several advantages compared to conventional manufacturing tools that are desirable in industrial applications.The Company’s lasers all deliver a high-quality beam at guaranteed power outputs and feature compact design, high processing speed, flexibility, low operating and maintenance costs and easy integration into the customer’s production process.As a technological leader in CO2 lasers, solid-state lasers, fiber lasers, and diode lasers, the Company is able to meet a broad range of its customers’ material processing requirements. 4 The results of the fiscal year ended September 30, 2011, werecomparable toour pre-economic crisis levels of fiscal year 2008. Sales improved in all of the Company’s key regions, primarily driven by the machine tool, automotive, electronics and medical device industriesreflecting the overall improved macro economic climate during the fiscal year 2011. As a consequence of the general challenging market conditions and the more cautious sentiment of our industrial customers as well as a weaker Asian order intake inour most recent quarter, we expect a slowdown in our business for the first six months of fiscal year 2012. Nevertheless,management is confident thatthe Company’sorder backlog and expanding product portfolio, especially in fiber lasers, provide a solid platform for a successful fiscal year 2012. According to the Industrial Laser Solutions magazine’s 2011 forecast for industry data, worldwide laser revenues for industrial applications (excluding lithography, inspection, measurement, research, medical, etc.) will reach approximately $1.7 billion for the year. Based on this data, the Company estimates that it has currently a market share in the relevant industrial laser sector of over 20% (based on laser-related sales volume). The Company has sold more than 57,000 laser sources since 1975 and currently has over 4,000 active customers (including multinational companies with multiple facilities purchasing from the Company). During fiscal 2011, 2010, and 2009, approximately 40%, 41%, and 40%, respectively, of the Company’s revenues related to sales of laser products for macro applications, approximately 50%, 49%, and 48%, respectively, related to sales of laser products for marking and micro applications, and approximately 10%, 10%, and 12%, respectively, related to sales of components. Through its global manufacturing, distribution and service network, the Company provides a comprehensive range of laser sources and laser-based system solutions to the following principal target markets: the machine tool, automotive, semiconductor, electronics, and photovoltaic industries.The Company sells directly to end-users and to original equipment manufacturers (“OEMs”) (principally in the machine tool industry) that integrate Rofin’s laser sources with other system components.Many of Rofin’s customers are among the largest global participants in their respective industries.During fiscal 2011, 2010, and 2009, 18%, 19%, and 20%, respectively, of the Company’s sales werein North America, 45%, 46%, and 57%, respectively, were in Europe, and 37%, 35%, and 23%, respectively, were in Asia. Share buyback program On May 5, 2010, the Board of Directors authorized the Company to initiate a share buyback of up to $30.0 million of the Company's common stock over twelve months, subject to market conditions, through purchases from time to time in open market transactions or privately negotiated transactions at the Company's discretion, including the quantity, timing and price thereof. Through September 30, 2011, the Company purchased approximately 1.1 million shares of common stock, at an average price of $25.96, under the stock buyback program for a total price of $28.2 million. Acquisitions On December 2, 2006, the Company purchased an additional 1% of the share capital of Rofin-Sinar UK Ltd. (“RS UK”) through Rofin-Sinar Technologies Europe S.L. (“RSTE”) under an option agreement.The Company held 81% of the share capital of RS UK as a result of this purchase.This purchase resulted in goodwill of $0.2 million.On December 3, 2007, the Company purchased the remaining 19% of the share capital of RS UK through RSTE under this option agreement.The Company now holds 100% of the share capital of RS UK.This purchase resulted in goodwill of $5.6 million. On May 14, 2007, the Company purchased an additional 45% of the share capital of H2B Photonics GmbH, Garbsen (“H2B”) (Germany) through its wholly-owned subsidiary Rofin-Baasel Lasertech GmbH & Co. KG (formerly Carl Baasel Lasertechnik GmbH & Co. KG) (“CBL”).The Companyheld 85% of the share capital of H2B. This purchase resulted in goodwill of approximately $0.1 million. Effective September 29, 2011, the Company received the remaining 15% of the share capital of H2B through a transfer of shares and now holds 100% of the share capital. Effective February 28, 2007, the Company acquired 80% of the common stock of m2k-laser GmbH, Freiburg (Germany), through its wholly-owned subsidiary Rofin-Sinar Laser GmbH.m2k-laser GmbH develops and manufactures semiconductor lasers based on the III-V compounds GaAs and GaSb for use predominantly in the scientific industry. The same components can also be used for pumping solid-state lasers, which are used for material processing.Additionally the parties have agreed on a put/call option exercisable beginning in 2012 for the remaining 20% of the common stock.Accordingly, the Company's financial statements present m2k-laser GmbH as if it was 100%-owned. This purchase resulted in goodwill of approximately $0.6 million. 5 Effective March 28, 2007, the Company acquired 100% of the common stock of Corelase Oy, Tampere (Finland).Corelase Oy has considerable experience in semiconductors, optics, and fiber technology.Its product lines include fiber-coupled diode laser systems, continuous-wave and ultra short pulse mode-locked fiber laser systems, and components such as diode lasers for a wide range of material processing applications.The terms of the purchase include payment of deferred purchase price based on Corelase Oy achieving certain financial targets.This purchase resulted in goodwill of $6.9 million. Effective April 5, 2007, the Company acquired 100% of the common stock of ES Technology Ltd., Oxford (UK), through its wholly-owned subsidiary Rofin-Baasel UK Ltd. ES Technology Ltd. develops customized laser marking system solutions based on various laser technologies and distributes a number of optical devices and components into Northern European territories from several American suppliers via its subsidiary, Laser Service Ltd., Oxford (UK). This purchase resulted in goodwill of approximately $0.7 million. Effective January 24, 2008, the Company purchased Nufern, one of the world's largest independent manufacturers of specialty fibers and fiber laser modules serving a wide range of industries, as a wholly-owned subsidiary of Rofin-Sinar Technologies Inc.During fiscal year 2009, the Company settled an earn-out agreement with the former Nufern owners for an aggregate of $5.0 million and finalized its valuation of the identified intangible assets related to this acquisition.As a result, a total adjustment amounting to a net decrease of $3.7 million was made to the amount of goodwill recorded.This purchase resulted in final goodwill of $2.9 million. In fiscal year 2008, the Company formed Dilas Diodelaser China Co., Ltd. in Nanjing (China) through its 95%-owned subsidiary Dilas Diodenlaser GmbH as a 95%-owned subsidiary. In fiscal year 2008, the Company formed Nanjing Eastern Technologies Company Ltd. in Nanjing (China) as an 80%-owned subsidiary. Effective July 1, 2008, the Company formed Rofin-Baasel Swiss AG in Biel (Switzerland) as a wholly- owned subsidiary through its wholly-owned subsidiary RSTE. Effective March 11, 2009, the Company made the final payment for the outstanding earn-out, and acquired the remaining 10% of the share capital of Optoskand AB through its wholly-owned subsidiary Rofin-Sinar Laser GmbH under an option agreement. This purchase resulted in additional goodwill of $0.7 million. Effective April 9, 2009, the Company acquired 80% of the equity of China-based Nanjing Eastern Laser Company, Ltd. (“NELC”) through two separate cash transactions. NELC's product lines are largely comprised of high power, fast-axial flow CO2 lasers, with a power range up to 3 kW as well as NC-based laser processing equipment. This purchase resulted in goodwill of $4.3 million. Effective April 12, 2010, the Company, through its wholly-owned subsidiary Nufern, purchased the Electro Optics fiber optic gyroscope coil winding business of Optelecom-NKF, Inc. This purchase resulted in additional goodwill of $0.3 million. Effective October 15, 2010, the Company acquired 100% of the common stock of LASAG AG, Thun (Switzerland) (“LASAG”), through RSTE. Additionally, the Company acquired the LASAG selling and service operations in Germany, Italy, Japan and the United States. LASAG is one of the original laser companies with more than 30 years of experience in the development and manufacturing of industrial solid-state lasers. LASAG markets and sells its laser products for fine cutting, spot welding, drilling and scribing applications to the medical device, automotive, electronic, and aerospace industries. In addition, LASAG has special expertise in high-precision drilling and laser processing heads.This purchase resulted in goodwill of approximately $1.6 million and other intangibles, net of $2.3 million. 6 Effective August 24, 2011, the Company formed ROFIN BAASEL Laser India Pvt. Ltd. in Mumbai (India) as a wholly-owned subsidiary through its wholly-owned subsidiaries Rofin-Sinar Laser GmbH (99%) and Rofin-Baasel Lasertech GmbH & Co KG (1%). It started its operations in October 2011 and takes responsibility for sales and service of Rofin laser products in India. BUSINESS STRATEGY The Company’s business strategy is to maximize shareholder value by (i) strengthening its position as a leading supplier to the global market for macro (cutting and welding) applications; (ii) capitalizing on its leadership position in marking applications; (iii) extending its position in micro (fine cutting, fine welding, perforating and structuring applications); (iv) cross-selling its various laser products to its existing large customer base; (v) enlarging its market coverage geographically and by developing new applications, and (vi) strengthening its product portfolio and customer base through acquisitions. The Company believes that the major sources of its future growth will be the following: ● Developing New Laser Products through Technological Innovation:Product innovation in response to evolving customer needs for increased output power, greater penetration and higher processing speeds is a key component of the Company’s strategy.The Company is currently focusing its research and development activity on expanding the output power range of its CO2, diffusion cooled, wave-guide Slab lasers and enhancing the performance of its line of high power, fast-flow CO2 lasers.The Company is also expanding its series of end and side pumped, solid-state lasers for marking and micro applications. In addition, the Company is actively engaged in the research and development of its low- and high-power fiber laser family to further expand its solid-state laser range for marking, micro, and macro applications. In addition, R&D is focused on expanding our component product range, especially in the field of passive and active fibers, laser diodes, power supplies, and fiber delivery systems. ● Focusing on Cross-Selling to Existing Customers in Target Markets:The Company intends to continue to focus its sales and marketing activities on its traditional target markets(the machine tool, automotive, semiconductor and electronics industries) as well as those markets it has entered more recently (the medical device, flexible packaging and photovoltaic industries).The Company has targeted and will continue to target these industries because they use advanced manufacturing processes that require continuing investments to improve production efficiency and because the Company has significant market presence in these sectors.To exploit its opportunities by developing new applications for existing laser technologies, the Company is further exploring the potential for use of its high power, Q Switch, diode pumped, solid-state laser for edge ablation in the photovoltaic industry or surface applications such as cleaning of materials. In addition, building on the success of its laser marking of small integrated circuits, the Company intends to develop new applications, such as fine welding, cutting and drilling for the semiconductor and electronics industry.In the packaging industry, the Company is seeking new opportunities for foil perforation based on its extensive knowledge of paper perforation with lasers. In the photovoltaic industry, the Company intends to further exploit structuring applications for its macro and micro laser products such as scribing of thin film solar cells. ● Capitalizing on Global Presence to Attract New Customers:The Company intends to capitalize on its customer base and the presence of its manufacturing, sales and service operations in the three principal geographic markets in which its customers operate (North America, Europe and the Asia/Pacific region) to increase market share in its existing industrial and geographic markets.The Company believes its global manufacturing, distribution and service network allows it to be more responsive to customers’ needs and positions it to expand into additional promising markets which offer high long-term potential for growth. ● Offering Customized Solutions based on Standard Platforms:While the Company offers a wide range of laser applications and develops customized solutions for its customers, these applications and solutions are built on a focused number of product families comprised of standardized laser sources.For example, for its OEM-customers in the machine tool industry, the Company provides customized power supply packaging services.For its marking customers, the Company combines its standard laser marker with customized parts handling and software.For its micro applications customers, the Company delivers its standard laser sources in different customized packages.The Company believes that this product strategy has contributed to increases in product sales and intends to continue offering focused customization services and pursuing its initiatives to standardize its core products so as to lower its production costs and continue to improve its profitability. 7 ● Acquiring Complementary Business Operations or Products:Since 1997 the Company has successfully completed and integrated fourteeen acquisitions, including its acquisitions of Dilas (1997), assets of Palomar Technologies UK Ltd. (1998), Rasant-Alcotec Beschichtungstechnik GmbH (1999), Baasel Lasertech (2000), Z-Laser S.A. (2001), Optoskand AB (2004), PRC Laser Corporation and Lee Laser, Inc. (2004), H2B Photonics GmbH (2006,2007 and 2011), ES Technologies Ltd. (2007), Corelase Oy (2007), m2k-laser GmbH (2007), Nufern (2008), NELC (2009), the coil winding business from Optelecom-NKF, Inc. (2010) and LASAG AG (2011) . Management believes that, collectively, these acquisitions have advanced the Company’s worldwide expansion, consolidated the Company’s position in the industrial laser material processing market and contributed to the Company’s financial performance during the last several years.The Company will continue to seek opportunities to make value-based acquisitions that complement its business operations, broaden its product offerings or provide access to new geographical markets. THE INDUSTRIAL LASER MARKET FOR MATERIAL PROCESSING Over the past 35 years, lasers have revolutionized industrial manufacturing and have been used increasingly to provide reliable, flexible, non-contact, compact and high-speed alternatives to conventional technologies for processing various kinds of metal and non-metal materials in a broad range of advanced manufacturing applications.The industrial laser market is generally considered to be made up of laser sources sold for industrial applications including material processing, medical therapeutic, instrumentation, research, telecommunications, optical storage, entertainment, image recording, inspection, measurement and control, bar-code scanning, and other end-uses. LASER TECHNOLOGY The term “laser” is an acronym for “Light Amplification by Stimulated Emission of Radiation”.Lasers were first developed in the early 1960s in the United States.A laser consists of an active lasing medium that gives off its own light (radiation) when excited, an optical resonator with a partially-reflective output mirror at one end, a fully-reflective rear mirror at the other that permits the light to bounce back and forth between the mirrors through the lasing medium, and an external energy source used to excite the lasing medium.A laser works by causing the energy source to excite (pump) the lasing medium, which converts the energy from the source into an emission consisting of particles of light (photons).These photons stimulate the release of more photons, as they are reflected between the two mirrors, which form the resonator.The resulting build-up in the number of photons is emitted in the form of a laser beam through an output port or “window”.By changing the energy and the lasing medium, different wavelengths and types of laser light can be produced.The laser produces light from the lasing medium to achieve the desired intensity, uniformity and wavelength through a series of reflective mirrors.The heat generated by the excitation of the lasing medium is dissipated through a cooling mechanism, which varies according to the type of laser technology. Lasers are used for material processing because of the excellent focusability of laser beams.When focused through lenses and mirrors, the energy density in the focus spot is so high that metals and other materials can be melted and vaporized.The principal factors that distinguish different types of lasers and determine the particular laser suitable for a specific application are wavelength, pulse duration, output power, spatial coherence, and cost per watt of laser power. The principal types of laser technologies currently used for material processing are CO2 lasers, solid-state lasers, which is a category that also includes fiber lasers, and diode lasers. 8 CO2 lasers, which use CO2 gas as the lasing medium, are divided into high-power (above 500 watts) and low-power (below 500 watts) applications.There are two methods for CO2 excitation, radio frequency (“RF” or “HF”) and direct current (“DC”) excitation.Most high-power CO2 lasers are based on gas flow, in which a continuous supply of fresh laser gas flows through the laser cavity to create the energy necessary for excitation.Due to their ability to generate comparatively high levels of continuous-wave (“CW”) power, CO2 lasers are a particularly attractive laser medium for material processing applications.Material processing applications for CO2 laser sources vary according to the power output and configuration of the laser system.The primary applications for high-power CO2 lasers are cutting and welding of metal.Low-power CO2 lasers are used principally for marking, cutting and engraving of non-metal materials.While both low- and high-power CO2 lasers are used for cutting, the materials they are used to process and their physical size can vary significantly. Traditional solid-state lasers use flash lamps or laser diodes as source of excitation and are referred to as “flash-lamp-pumped” or “diode-pumped” lasers. The lasing medium is a solid-state crystal, generally in the form of a rod or a disc. Widely used crystal rod material is either neodymium yttrium aluminium garnet (Nd:YAG) or neodymium vanadate (Nd:YVO4). The rod is positioned in a cavity, which is either a gold or ceramic reflector, and pumped using flash lamps or laser diodes from the side, or alternatively the rod is pumped from its ends with laser diodes. Typical output powers vary from 3 to 1,000 watts from a single rod and output powers in the multiple kilowatt range can be achieved by combining several cavities within a resonator. In the “disc design” the lasing medium is a thin crystal (typically ytterbium:YAG) disc, which is excited by laser diodes in an optical multi-pass configuration. By using multiple thin disc laser heads within one resonator, several kilowatts of power can be generated. Fiber lasers are solid-state lasers that have their origin in low-power information and communication applications and since 2003 have undergone a rapid development towards higher output powers, which makes this technology also interesting for higher-power material processing applications. The lasing medium, typically ytterbium, is contained in a waveguide (the fiber itself) and surrounded by a cladding which guides the pump light to the lasing medium. With in-fiber components like fiber bragg gratings, tapered fiber bundles (pump light couplers), power combiners and delivery fibers, from the generation of the light to the delivery of the light to the work piece, can be realized in an “all-in-fiber” technology. Today, a kilowatt of laser power can be generated from a single fiber not bigger in diameter than a human hair. Higher power can be generated by bundeling multiple fibers. Diode lasersare based on special semiconductor structures on a gallium arsenide (GaAs) die to generate laser light.A typical 10 mm long laser diode bar contains approximately 25 single laser emitters.When mounted on a specially designed, highly-efficient heat sink, a laser diode bar is able to produce up to 100 watts of laser output power.A single high-power laser diode module consists of: (1) a semiconductor laser diodebar; (2) a high-efficient heat sink, on which the laser bar is mounted; and optional (3) a micro-lens system, which is mounted in front of the laser bar to collimate or focus the light. Optical output power can be increased by combining the beamlets of several laser diode modules on top of each other.Through optical combination of such modules, output powers in the kilowatt range can be achieved.Diode lasers typically have larger spot diameters when focused, and are typically used for surface treatment, micro-hardening, soldering, and plastic welding. THE COMPANY’S LASER PRODUCTS The Company distinguishes itself from the majority of its competitors who specialize in only one or two of the three principal laser technologies for material processing by offering its customers CO2, solid-state, including fiber lasers, and diode laser sources, and solutions in a variety of configurations and options.As a technological leader in CO2, solid-state, fiber, and diode lasers, the Company is able to meet a broad range of its customers’ cutting, welding, and marking requirements.The Company’s lasers all deliver a high-quality beam at guaranteed power outputs and feature compact design, high processing speed, flexibility, low operating and maintenance costs, and easy integration into the customer’s production process.The Company’s engineers and other technical experts work directly with the customer in the Company’s applications centers to develop and customize the optimal solution for the customer’s manufacturing requirements. 9 The Company currently offers a comprehensive range of laser products and related services for three principal material processing applications: ● cutting, welding, and surface treatment (macro applications); ● marking; and ● fine cutting, fine welding, micro drilling, and fine structuring/ablation (micro applications). Besides offering laser systems for some specialized niche applications, the Company works directly with its customers to develop and customize optimal solutions for their unique manufacturing requirements.In developing its laser-based solutions, the Company offers customers its expertise in: ● product development and manufacturing services based on over 35 years of laser technology experience and applications know-how; ● application and process development, which means developing new laser-based applications for manufacturing customers and assisting them in integrating lasers into their production processes; ● system engineering, which means advising customers on machine design, including tooling, automation and controls for customers in need of “turn-key” solutions; and ● extensive after-sales support of its laser products, including technical support, field service, maintenance and training programs, and rapid spare parts delivery. The following table sets forth the Company’s net sales of laser products used for macro applications, laser products used for marking and micro applications, and components in fiscal 2011, 2010, and 2009: September 30, Product Category* (in thousands) Laser macro products $ $ $ Laser marking and micro products Components $ $ $ * For each laser product category, net sales include sales of service (including training, maintenance and repair) and spare parts. The laser sources sold by the Company consist of a laser head (containing the lasing medium, resonator, source of excitation, resonator optics and cooling mechanism), power supply, and microcontroller (for control and monitoring).Selected laser systems provided by our Company are equipped with the uniform operating concept “ROFIN Control Unit” (RCU).RCU is a real-time laser and handling control device, which allows control of any laser mode. The user interface allows full access from a terminal (for instance a touch screen) that is located directly on the machines, or via a preceding PC with an Ethernet connection.The standardized ROFIN Control Network allows the extended diagnosis of all laser components via the Intranet, the Internet, or WLAN.With the open PLC programming system, customers can individually adapt the process sequence. For a more detailed discussion of the components of a laser source, see “Laser Technology”.Products are offered in different configurations and utilize different design principles according to the desired application. 10 The following table sets forth the Company’s product categories by principal markets and principal applications: PRODUCT CATEGORY PRINCIPAL MARKETS PRINCIPAL APPLICATIONS Laser macro products Machine tool Cutting and welding of metals Automotive Cutting and welding of metals Laser marking products Semiconductor and electronics Marking of integrated circuits, wafers, solar cells, electronic components, and smart cards Automotive Marking of labels and car components Laser micro products Medical devices, semiconductor and electronics, photovoltaic, dental and jewelry Fine welding, fine cutting, micro structuring/ablation, and drilling Packaging and paper industry Perforating and scribing of paper andfoils Components Laser industry LASER MACRO PRODUCTS The Company’s business strategy for its macro laser business is to grow its revenues by: ● increasing its market share in its existing CO2 laser market through increased sales of its low and high power, diffusion cooled, wave-guide Slab lasers and fast-axial flow CO2 lasers; ● developing fiber lasers with higher output powers to achieve higher cutting speeds and deeper welding depths in order to broaden its addressable markets; ● further developing the Remote Welding, Tube Welding, Profile Welding, and Scanner Welding System concepts; ● continuing research and product engineering for its solid-state and fiber laser series to further penetrate the market and to further increase the output power or vary the wavelengths for specific applications. The Company's high-power laser macro product offering consists of laser products which are produced and marketed under the following brand names: Rofin, PRC, NELC, and Dilas. The Company’s family of CO2 laser products for macro applications, and their principal markets and applications, are discussed below. 11 LASER SERIES POWER RANGE MODE OF EXCITATION PRINCIPAL MARKETS PRINCIPAL APPLICATIONS DC Slab Series 1.0 kW - 8.0 kW High frequency Machine tool Automotive Cutting and welding SC Series 100 W - 600 W High frequency Machine tool Automotive Packaging Cutting and structuring XL Series 1.0 kW - 1.5 kW Direct current Machine tool Cutting and welding STS Series 2.0 kW - 5.0 kW Direct current Machine tool Cutting and welding FH Series 6.0 kW - 8.0 kW Direct current Machine tool Cutting and welding SM Series 1.0 kW - 3.0 kW Direct current Machine tool Cutting and welding The Company believes that it is the only laser manufacturer of diffusion cooled, Slab-based lasers in the high-power range.In the DC Slab Series laser design, a radio-frequency excited gas discharge occurs between two water-cooled electrodes that have a large surface area that permits maximum heat dissipation.Principal markets for the Slab Series lasers are the machine tool and automotive industries. The Company’s SC Series diffusion cooled, wave-guide CO2 lasers are developed and produced by Rofin-Sinar UK Ltd.The SC Series are sealed-off lasers, which are also based on the Slab laser principle used for the DC Slab Series. These lasers are used mainly for cutting and structuring applications.Principal markets are the machine tool, automotive, and packaging industries. The Company’s XL, STS, FH, and SM Series fast-axial flow CO2 lasers are used for both cutting and welding applications and are marketed under the PRC and NELC brand.In the fast-axial flow principle, the gas discharge occurs in a tube in the same direction as the resonator, through which the laser gas mixture flows at a high speed.XL, STS, FH, and SM Series products are used primarily by the machine tool industry. The Company’s family of solid-state and fiber laser products for macro applications, and their principal markets, are discussed below. LASER SERIES POWER RANGE MODE OF EXCITATION PRINCIPAL MARKETS PRINCIPAL APPLICATIONS DQ Series 500 W - 1.0 kW Laser diodes Automotive, Consumer electronics, Photovoltaics Surface treatment FL Series 500 W - 4.0 kW Laser diodes Automotive, Machine tool Cutting and welding The Company’s DQ Series of Q switched, solid-state lasers are designed for applications such as removal, cleaning, and insulation of various materials in the automotive, consumer electronics, and photovoltaic markets. To meet the different demands of these target markets,DQ Series lasers offer a couple of set up options which differ in power, pulse energy, and number of laser sources per unit. The Company’s FL Series of high-brightness single or multi-mode fiber lasers use special fiber optics as the active medium. These fiber lasers are suitable for classic cutting and welding applications as well as for new applications such as remote cutting.In contrast to common laser concepts in which the created laser beam switches repeatedly between air and the active medium, this laser beam does not leave the fiber optic before entering the working process optic or the beam switch with subsequent launching into the working process.Due to this “all-in-fiber” technology, the risk of contamination can be eliminated. Beam switches and energy splitters are available options allowing up to four work cells to be operated with only one laser. 12 The Company’s family of diode laser products for welding, soldering and surface treatment applications, and their principal markets, are discussed below. LASER SERIES POWER RANGE MODE OF EXCITATION PRINCIPAL MARKETS PRINCIPAL APPLICATIONS Diode Lasers 1.0 kW - 3.6 kW Direct current Machine tool, Automotive sub-supplier Surface treatment, Hardening, Cladding The Company’s high-power diode lasers are designed to meet the requirements of a wide range of soldering, and surface treatment applications, i.e. in the machine tool industry. LASER MARKING PRODUCTS The Company entered the laser-marking business in 1989 when it acquired Laser Optronic GmbH from Coherent General, Inc. and designed and introduced the “PowerLine” laser marker.Since then the Company has developed a broad line of market leading laser markers that deliver optimal results in terms of quality and speed on a wide range of materials. Based on its vast experience, Rofin offers standardized and customized laser marking systems in different power ranges and wavelengths for use in various industrial segments. Strength and experience in research and development, application and software ensure innovative, standardized and tailored solutions which meet most exigent customer demands.The Company’s laser marking products incorporate high value-added software – VisualLaserMarker– that provide the customer full control of the laser marking process. The Company believes that the following factors have contributed to the growth that it has experienced in the laser marking business: ● the Company’s ability to tailor its laser marking solutions to the customer’s requirements; ● the Company’s expertise in solid-state laser beam power in different wavelengths, mode structure and high-frequency switching capability, which provides optimal quality in terms of marking contrast and speed on a wide variety of materials; ● the Company’s proprietary software – VisualLaserMarker – which provides an interface between the laser marking products and the customer’s computers, and supports a broad range of network communication software; and ● the Company’s focus on innovation, which is reflected in cutting-edge products that satisfy standard as well as complex market requirements. The Company’s business strategy for its laser marking business is four-fold: ● to expand its position in worldwide laser marking markets with a particular focus on the semiconductor, electronics, automotive, and smart card industries; ● to offer a balanced product portfolio covering different technologies and wavelengths (i.e. CO2, fiber, green, infrared and UV lasers) that addresses high-end and general application markets; ● to pursue application development for existing and new products; and ● to capitalize on its installed base of lasers by cross-selling the Company’s products to its existing customers. 13 The Company's laser marking product offering consists of laser products which are produced and marketed under the following brand names: Rofin and Nufern. The Company’s family of laser marking products is as follows: LASER SERIES POWER RANGE MODE OF EXCITATION PRINCIPAL MARKETS PRINCIPAL APPLICATIONS PowerLine 2 W - 100 W Laser diodes, Flash lamps or CO2 Semiconductor, Electronics, General marking applications Integrated circuit marking, Marking of metals plastics and organic materials, Day and Night design, Smart card MultiScan 100 W High frequency Packaging Consumer goods marking LabelMarker Series Stand-alone laser based system Automotive Label marking EasyMark Laser workstation General marking applications, Medical components, Tool industry Metal and plastics marking EasyJewel Laser workstation Jewelry marking Metal marking CombiLine Series Laser workstation for integration of a wide range of Rofin laser markers General marking applications Metal and plastics marking NuQ Fiber Series 20 W - 30 W Laser diodes OEM Marking, Engraving PowerLine – The Company’s standard PowerLine laser marking products consist of a range of lasers with output power from 2 watts to 100 watts with a galvo-head, a personal computer with state-of-the-art processor and Rofin’s proprietary VisualLaserMarker software.The modular design of the PowerLine markers with 19” components enable the customers to order the most suitable configuration for their production processes or systems (e.g. OEM-customers may order the laser head and 19” modules, for easy integration into the system specified by the end-user).The PowerLine solid-state lasers incorporate diode modules which result in higher output power (and therefore higher marking speeds), high beam quality (and therefore constant and reliable marking quality), and longer service intervals. New-generation, completely air-cooled solutionsprovide further increases in efficiency ina compact size. PowerLine marking products are also available with fiber lasers with output powers of up to 50 watts (i.e. with PowerLine F 50), ensuring higher energy efficiency and therefore reduced operating costs. The availability of different wavelengths in the product portfolio enables to provide solutions for a wide range of applications. Especially the frequency multiplied lasers (green, UV) open new areas for the industrial utilization. The Company’s proprietary VisualLaserMarker software provides customers with a user-friendly software environment that allows them to select fonts, import graphics, preview marking and control all laser parameters and job programs. Special options and accessories include a double marking head allowing speeds of up to 1,600 characters per second in certain applications (most notably marking of integrated circuits), as well as beam-switching and -splitting options for marking of products in multiple production lines using a single laser.Their main application - among a wide variety of possible applications - is marking in the semiconductor and electronics industries. MultiScan VS – This vector scanning marker utilizes a 100 watts sealed-off CO2 laser and features the ability to mark components that are moving at high speeds. The main application is the marking of consumer goods in the packaging industry. 14 LabelMarker Advanced – This stand alone, laser-based system is Rofin’s state-of-the art solution when it comes to high demands concerning speed and reliability in the process of label marking.The LabelMarker Advanceddelivers high efficiency andshort marking time due to an integrated, powerful laser. As a comprehensive all-in-one solution, the LabelMarker Advanced is compact and comfortable. This laser system with a class 1 safety rating can be used in any production area without additional safety requirements. EasyMark – The EasyMark is a class 1 safety rating transportable desktop device. The 110 V to 230 V connection and integrated cooling based on thermo-electrical technology guarantees quick and easy initial operation. The EasyMark offers a program-controlled z-axis and a rotary axis which can optionally be integrated. An aluminum T-slot plate facilitates mounting of customer-specific work piece carriers, thereby allowing the processingof work pieces of different sizes and shapes. EasyJewel – The EasyJewel is a transportable desktop device with a class 1 safety rating specially developed to mark jewelry. The laser system offers the benefits of non-contact, abrasion-resistant, permanent marking onto almost any type of precious material with high speed and precision. Special machine features include quick and exact loading of regular and special shapes, jogging function to reach the optimum marking position and various software capabilities. CombiLine Cube/CombiLine Advanced – These compact laser workstations have been designed for small and medium-size batches. They integrate a wide range of Rofin laser markers depending on the customer’s specific application. Supply units are incorporated in the housing to provide efficient use of the floor space. Different versions either with rotary or work table with various axes enable exact adaptation to the required tasks. NuQ – These pulsed fiber laser sources are produced and marketed under the Nufern brand and are designed for OEM customers and integrators. Their compact industry standard footprint allows easy integration into marking systems in a variety of industries. LASER MICRO PRODUCTS After the acquisition of Baasel Lasertech in 2000, the Company formed a separate sales and marketing group focused on micro applications.This group markets and sells a broad range of laser products, including pulsed, fiber and other solid-state lasers for various spot and seam welding and fine cutting applications, CO2 Slab lasers for perforating applications, Q switched, solid-state and ultra short pulse lasers for surface structuring/ablation, cutting and drilling, and diode lasers for soldering and plastic welding applications. The Company’s business strategy for its micro applications business is to: ● continue to develop customers in the consumer electronics industry for fine welding and cuttingapplications; ● focus on manufacturers of medical instruments and implants within the medical device industry using mainly the applications cutting and welding; ● increase its sales of perforating systems to the packaging industry for applications like easy-tear and special perforated foils for food packaging that allow the transfer of air and keep moisture in packaged goods; ● further broadening its existing portfolio through expanding the output power range and offering different wavelengths (i.e. UV, infrared, green) and different laser technologies (i.e. fiber lasers, ultra short pulse lasers); ● increase its sales in the photovoltaic market with different applications; ● develop new markets for ultra short pulse laser applications; and · develop/broaden applications such as turbine drilling for the aerospace or power generation industries The Company's laser micro product offering consists of laser products which are produced and marketed under the following brand names such as Rofin, DILAS, Corelase, Lee Laser, or LASAG. 15 The Company’s family of laser products for micro applications is as follows: LASER SERIES POWER RANGE MODE OF EXCITATION PRINCIPAL MARKETS PRINCIPAL APPLICATIONS Manual Welders 60 W - 200 W Flash lamp Jewelry, Mold making, Medical device Spot and seam welding StarPulse 40 W - 500 W Flash lamp Medical device, Electronics Spot and seam welding StarFiber 100 W – 600 W Diode Electronics, Medical device Fine cutting Fine welding X-Lase 1 W – 24 W Diode Semiconductor, Electronics Scribing StarFemto 1 W – 5 W Diode Medical Cutting, Structuring PerfoLas Systems 1,000 – 2,000 W Direct current Paper Perforating StarShape Systems 100 – 600 W Direct current Packaging Cutting Drilling Structuring UW and MPS Laser Systems n.a. n.a. Electronics, Medical device, Automotive, Semiconductor Cutting, Welding, Structuring Series 800 4 W – 1,000 W Flash lamp OEM Micro/Marking Series LDP 10 W – 800 W Diode OEM Micro/Marking Series LEP 2 W – 20 W Diode OEM Micro/Marking Series LDPP 8 W – 200W Diode OEM Fine cutting Series LLP 500 W – 1,000 W Flash lamp OEM Welding, Cutting COMPACT/MINI Diode Laser System Series 25 W– 500 W Diode Automotive, Electronics, Medical device, Consumer goods Plastic welding, Soldering KLS 246 Series 20 W – 120 W Flash lamp Automotive, Medical device Consumer goods Fine cutting, Precision drilling, Scribing FLS Series 120 W – 500 W Flash lamp Aerospace, Power Generation, Tooling, Photovoltaic Drilling, Cutting, Welding 16 LASER SERIES POWER RANGE MODE OF EXCITATION PRINCIPAL MARKETS PRINCIPAL APPLICATIONS LFS Series 150 W – 200 W Diode Medical device, Electronics, Tool industry, Watch industry Precision cutting and welding SLS CL Series 5 W – 250 W Flash lamp Medical device, Electronics, Automotive Spot and seam welding Manual Welders - The Company's manual welders for micro applications, which are sold under the name Performance Tool Open and Internal, consist ofpulsed, solid-state lasers in the range of 60 watts to 200 watts,which are primarily used for fine welding applications in the medical device, jewelry and mold making industries. StarPulse Series – The StarPulse Series consists of pulsed Nd:YAG rod lasers with power ratings from 40 to 500 watts. StarPulse lasers provide high peak powers and high pulse-to-pulse stability and are designed for use in fine welding applications such as laser welding of highly reflective materials in the medical device and electronics industry. StarFiber Series – The robust and compact fiber laser systems of the StarFiber Series achieve nominal powers of 100to 600 watts. The lasers can be operated in either pulse-modulated or continuous wave mode. The StarFiber Series is designed for a broad range of applicationsincluding fine welding, such as welding of electromechanic components, and fine cutting, such as in the production of medical devices. X-Lase – The X-Lase Series comprise of picosecond pulse mode-locked fiber laser systems with a maximal output power of 24 watts. Main markets are in the semiconductor, electronics, and display industries. In these industries the X-Lase products can be used for thin film patterning, ablation, and scribing applications. The X-Lase Series are manufactured and marketed under the Corelase brand. StarFemto – The StarFemto Series is comprised of femtosecond pulse mode-locked laser systems with a maximal output power of 5 watts. Main markets are medical implants and other fine cutting or structuring applications. PerfoLas Systems – The PerfoLas Systems consist of a high-power CO2 laser and a specially designed beam delivery and paper handling system that includes a laser beam splitter (PerfoLas Multiplexer) which allows customers to drill more than 500,000 holes per second into paper or foils.The primary application for these lasers is perforation of paper and foils. StarShape Systems – Each StarShape System consists of a CO2 laser in combination with a galvo scanning head and is used for precise cutting, drilling, and surface structuring. The Universal Workstation (“UW”)and Modular Processing System (“MPS”) Series are modular, standard laser-based systems that have been designed to meet a variety of applications including welding, cutting, surface modification, and ablation. Depending on the application, the UW and MPS Systems can be equipped with different laser sources (femtosecond, fiber, diode, or solid-state laser) and modified for specific handlings. Series 800 are flash-lamp pumped, solid-state lasers which are produced and marketed under the Lee Laser brand and sold to OEM-customers and system integrators for various micro and marking applications. Series LDP and LEP are diode pumped, solid-state lasers that are produced and marketed under the Lee Laser brand and sold to OEM-customers and system integrators for various micro and marking applications. Series LDPP are diode pulse-pumped Nd:YAG lasers that are produced and marketed under the Lee Laser brand and are designed specifically to precision cut thin metals. Main market is the medical device industry. Series LLP are lamp pumped, solid-state lasers which are designed for welding and cutting applications. These lasers are produced and marketed under the Lee Laser brand. 17 The COMPACT and MINI Diode Laser System Series are laser systems that are manufactured and marketed under the DILAS brand. These systems are available in a wide range of output powers and wavelengths, including fiber-coupled direct beam or line source solutions, and are engineered for utilization in industrial laser materials processing, mainly for plastic welding, soldering and brazing applications in the automotive, medical device and electronic industries. KLS 246 Series – The KLS Series lasers are pulsed solid-state lasers that provide excellent beam quality and high peak power, which are ideal for fine cutting, drilling and scribing applications. The FLS Series are lamp pumped, pulsed, solid-state lasers with high peak power for deep penetration cutting, welding and drilling for high throughput. Targeted industries are mainly the aerospace, power generation, tooling and solar industries. LFS Series – The pulsed fiber lasers of the LFS Series providehigh pulse peak power and high beam quality, and are ideally suited for processing a wide range of maertials in the medical device, electronics, tooling and watch industries. SLS CL Series – The lasers of this series are pulsed Nd:YAG solid-state lasers with output powers in the range of 5 to 250wattswith outstanding process features for welding challenging metals and dissimilar materials. The SLS Series lasers are state-of-the-art production tools in the medical device industry, but are also used in many other applications in the aerospace, power generation, electronics and automotive industries. The KLS 246, SLS CL, FLS and LFS Series are all manufactured by the Company's recently acquired business,LASAG AG. Abroad variety of accessories such as specific beam delivery components, scanners, as well as different processing heads for cutting, welding or drilling applications are offered in combination with these micro products. COMPONENTS Power Supplies – The Company offers power supplies for pulsed and continuous wave solid-state lasers, CO2 lasers, diode lasers, as well as RF generators for acousto-optic Q-switches through its wholly-owned subsidiary PMB Elektronik GmbH. Fiber and Optics Technology – Special fiber lasers, fiber coupling products and optical engines for primary use in fiber lasers are manufactured and marketed by the Company’s Finland-based subsidiary Corelase Oy. Laser Diodes and Modules – High-power semiconductor components such as high power, high-brightness laser diodes and modules are manufactured and marketed by the Company’s subsidiaries Dilas Diodenlaser GmbH, Dilas Diodelaser Inc., Dilas Diodelaser China, and m2k-laser GmbH. Fibers and Fiber Optic Beam Deliveries - Fibers, fiber components, beam splitters or switches and beam combiners designed for use in industrial lasers or as beam delivery systems are manufactured and marketed by Optoskand AB. Active and Passive Fibers and Amplifiers - Fibers and fiber laser technology components are developed, manufactured and marketed by Nufern, East Granby. The Company’s high-technology components are either integrated by other laser manufacturers into their products or are used for the Company’s own product portfolio. 18 APPLICATIONS DEVELOPMENT In addition to manufacturing and selling laser sources for macro applications and marking and micro applications, Rofin operates application centers in fourteen countries where it develops laser-based solutions for customers seeking alternatives to conventional manufacturing techniques.Revenues derived from application development are not a significant component of total revenues.Applications development is generally a support service to the sales and marketing function and is performed to customize the laser to the particular needs of the customer.The Company currently has approximately 50 employees in applications development. MARKETS AND CUSTOMERS Rofin sells its laser products and laser-based system solutions to a wide range of industries.Our principal markets are the machine tool, semiconductor, electronics, photovoltaic, and automotive industries.The following table sets forth the allocation of the Company’s total laser-related sales excluding service, spare parts, and components among our principal markets: Fiscal Years Principal Market Primary Applications Machine Tool 38
